Smith, J.
(dissenting): I find myself unable to agree with the opinion of the majority. I place some stress on the fact that the trial court said in a conclusion of law that the evidence failed to disclose that McMillan suffered personal injury by accident arising out of and in the course of his employment, which resulted in his death. The whole of finding No. 5 must be examined in connection with this. The trial court did find as a matter of fact that it was impossible to say from the evidence just what precipitated the collapse. The court went ahead, however, and found as a matter of fact that one in the condition of Mr. McMillan should not have been undergoing even light exercise. The court said any one of the acts of Mr. McMillan, about which there was evidence, that is, the lifting of the wire, the carrying of the ashes, and even walking around would aggravate his condition and intensify the affliction, or contribute to or accelerate his death. It seems to me that this amounted to a positive finding that one of these things did cause his death. This conclusion is fortified in my mind by the *391fact that the trial court did not find as a matter of fact that the evidence had failed to establish the accidental death. This was a conclusion of law. The whole- record impels me to the belief that the trial court did not believe that one was entitled to compensation if what happened aggravated or intensified his affliction or if his affliction brought on the thing that happened. There is a well-established line of cases starting with Gilliland v. Cement Co., 104 Kan. 771, 180 Pac. 793, running on through to Harmon v. Larbee Flour Mills Co., 134 Kan. 143, 4 P. 2d 406, including Carney v. Hellar, 155 Kan. 674, 127 P. 2d 1196, which lays down that rule. See, also, Holler v. Dickey Clay Mfg. Co., ante, p. 355 (this day decided). It was not necessary for the trial court to find specifically just what it was precipitated the collapse or caused the acute dilatation of the heart and chronic thrombosis. When the court found as a matter of fact that there was acute dilatation of the heart and that it happened while the man was working, then it was the court’s duty to award compensation. I think the court erred in placing a greater burden on the claimants than the statute places on them. I am interested in this especially because I do not want to see an authority established whereby in cases such as this the claimants will have the burden of establishing precisely what it was that occurred and thus the effect of the long line of opinions to which I have referred be undone.
The trial court made all the necessary findings as to the claimants being dependents and the earnings of deceased so that this court could order an award.